 


114 HR 1696 IH: To amend the Harmonized Tariff Schedule of the United States to extend the tariff preference level on imports of certain cotton and man-made fiber, fabric, apparel, and made-up goods from Bahrain under the United States-Bahrain Free Trade Agreement.
U.S. House of Representatives
2015-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1696 
IN THE HOUSE OF REPRESENTATIVES 
 
March 26, 2015 
Ms. Graham (for herself and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to extend the tariff preference level on imports of certain cotton and man-made fiber, fabric, apparel, and made-up goods from Bahrain under the United States-Bahrain Free Trade Agreement. 
 
 
1.Extension of tariff preference level on imports of certain cotton and man-made fiber, fabric, apparel, and made-up goods from Bahrain under the United States-Bahrain Free Trade Agreement
(a)In generalU.S. Note 13 to subchapter XIV of chapter 99 of the Harmonized Tariff Schedule of the United States is amended— (1)in the matter preceding paragraph (a)—
(A)by striking 2015 and inserting 2025; and (B)by striking January 1, 2016, through July 31, 2016 and inserting January 1, 2026, through July 31, 2026; and
(2)in the matter following paragraph (d), by striking July 31, 2016 and inserting July 31, 2026. (b)Effective dateThe amendments made by this section shall apply with respect to articles entered, or withdrawn from warehouse for consumption, on or after January 1, 2016. 
 
